Name: 2007/324/EC: Council Decision of 7 May 2007 on the practical and procedural arrangements with a view to the nomination by the Council of the two members of the selection panel and the monitoring and advisory panel for the European Capital of Culture Community action
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  construction and town planning;  European construction;  culture and religion
 Date Published: 2007-05-11

 11.5.2007 EN Official Journal of the European Union L 122/39 COUNCIL DECISION of 7 May 2007 on the practical and procedural arrangements with a view to the nomination by the Council of the two members of the selection panel and the monitoring and advisory panel for the European Capital of Culture Community action (2007/324/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Articles 6 and 10 thereof, Whereas: (1) Articles 6 and 10 of Decision No 1622/2006/EC provide that a selection panel and a monitoring and advisory panel are to be established and that these panels are to include seven members nominated by the European institutions, two of whom are to be nominated by the Council. (2) It is appropriate for the Council to decide on the practical and procedural arrangements for the nomination of the two members of these two panels by the Council. (3) These arrangements should be fair, non-discriminatory and transparent, HAS DECIDED AS FOLLOWS: Article 1 The Council shall decide on the nomination of two members of the selection panel and the monitoring and advisory panel in accordance with the practical and procedural arrangements laid down in Article 2. Article 2 1. A draw shall be organised among all Member States. The participation of Member States in the draw shall be voluntary. However, to minimise the risk of a conflict of interest, Member States hosting a European Capital of Culture that is to be selected or monitored during the term of office of the members of the panel shall be excluded from the draw. A list of Member States concerned, based on the order of entitlement to nominate a European Capital of Culture in accordance with the Annex to Decision No 1622/2006/EC, is set out in the Annex to this Decision. Additionally, to ensure the widest possible geographical distribution of Member States recommending experts, Member States that recommended experts for the previous period shall be excluded from the draw. 2. The first two Member States to be drawn shall be selected. Each of these two Member States shall recommend the nomination of one independent expert with substantial experience and expertise in the cultural sector, in the cultural development of cities or in the organisation of a European Capital of Culture. 3. On the basis of the recommendations of the two selected Member States and following due scrutiny of the recommended candidates, the Council shall nominate the two experts who are to form part of the selection panel and the monitoring and advisory panel for a period of three years. 4. In case of the death or resignation of a panel expert, the Member State that recommended the expert in question shall recommend the nomination of a replacement for the remainder of the term of office. The procedure referred to in paragraph 3 shall apply. Article 3 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 7 May 2007. For the Council The President H. SEEHOFER (1) OJ L 304, 3.11.2006, p. 1. ANNEX Foreseeable meetings of the selection panel and the monitoring and advisory panel Selection panel meetings (1) Monitoring and advisory panel meetings (2) PANEL 2007-2009 Finland (2011) Estonia (2011) (3) France (2013) Slovakia (2013) Portugal (2012) Slovenia (2012) Sweden (2014) Latvia (2014) Belgium (2015) Czech Republic (2015) Germany (2010) Hungary (2010) Finland (2011) Estonia (2011) Portugal (2012) Slovenia (2012) PANEL 2010-2012 Belgium (2015) Czech Republic (2015) Spain (2016) Poland (2016) Denmark (2017) Cyprus (2017) Netherlands (2018) Malta (2018) Finland (2011) Estonia (2011) Portugal (2012) Slovenia (2012) France (2013) Slovakia (2013) Sweden (2014) Latvia (2014) Belgium (2015) Czech Republic (2015) PANEL 2013-2015 Italy (2019) Bulgaria (2019) (4) Sweden (2014) Latvia (2014) Belgium (2015) Czech Republic (2015) Spain (2016) Poland (2016) Denmark (2017) Cyprus (2017) Netherlands (2018) Malta (2018) (1) Two selection meetings per country: pre-selection no later than five years before the event, final selection nine months later. (2) Two monitoring meetings per country: no later than two years before the event, no later than eight months before the event. (3) The Council experts for the selection of the European Capitals of Culture for 2011 were appointed by the Council on 13 November 2006 in accordance with Decision No 1419/1999/EC. (4) Order of entitlement after 2019 not known.